DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Action/Status of Claims
	Applicant’s arguments have prompted the new grounds of rejection presented in this second non-final office action. Claims 1-30 are pending in this application and are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Semple et al (US6287591), and further in view of Knopov et al. (WO01/05373), and Hirota et al. (BioTechniques, 1999, 27, 286-289, cited previously).
Applicant’s claim:
-- A process for producing a lipid vesicle encapsulating a nucleic acid within the lipid vesicle, the process comprising:
providing an aqueous solution including a nucleic acid in a first reservoir;
providing an organic lipid solution in a second reservoir, wherein the lipids present in the organic lipid solution are solubilized in a lower alkanol at a concentration of about 75% v/v to 100% v/v;
introducing the aqueous solution and the organic lipid solution into a mixing chamber as opposing flows at about 180° relative to each other and at different flow rates relative to each other; and
mixing the organic lipid solution with the aqueous solution, wherein the mixing produces a lipid vesicle encapsulating the nucleic acid within the lipid vesicle by diluting the concentration of the lower alkanol in the organic lipid solution.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 8-9, 13, 18, 23, 27, Semple teaches methods of producing lipid vesicles which encapsulate a nucleic acid within the lipid vesicle, the process comprising: providing an aqueous solution including a nucleic acid, which can be RNA, more specifically mRNA, in a first reservoir, e.g. test tube (See examples; Col. 14, ln. 32-54; Col. 17, ln. 36-45, Example 1-2, 4; Col. 10, ln. 7-Col. 11, ln. 63; Col. 12, ln. 30-Col. 13, ln. 60; Col. 13, ln. 61-Col. 14, ln. 10; Col. 23, ln. 9-Col. 24, ln. 2; Col. 18, ln. 44-67), providing an organic lipid solution in a second reservoir, e.g. test tube, wherein the lipids present in the organic lipid solution are solubilized in a lower alkanol, specifically ethanol which is either pure or 95% ethanol and wherein the lipids are solubilized in the ethanol (e.g. 20 mg/mL of ethanol) which reads on the 75% v/v to 100%v/v of ethanol/lower alkanol that is instantly claimed (See Examples; Col. 13, ln. 51-Col. 14, ln. 10;), introducing the organic lipid solution to the aqueous solution and mixing them (e.g. in a mixing chamber/vessel) (See Examples 1-2, 4; See Col. 18, ln. 44-67). Semple further teaches that upon dilution of the concentration of the lower alkanol as is instantly claimed the lipid vesicles which encapsulate the nucleic acid are formed (See Col. 18, ln. 44-67). Regarding claims 2, 9, 14, 19, 24, and 28, Semple teaches wherein the lipid solution comprises a PEG-lipid, a phospholipid (e.g. distearoyl phosphatidylcholine), cholesterol, and a cationic lipid (e.g. DODAP) (see entire document;  Col. 23, ln. 9-Col. 24, ln. 2; Example 1-2, 4; Col. 10, ln. 7-Col. 11, ln. 63; Col. 12, ln. 30-Col. 13, ln. 60; Col. 13, ln. 61-Col. 14, ln. 10).
	Regarding claims 3-7, 10-12, 15-17, 20-22, 25-26, 29-30, Semple teaches wherein the lipid vesicles have a particle mean diameter of less than 150, specifically 90 to about 130 nm (see Col. 19, ln. 1-8; Col. 10, ln. 10-25), and Semple also teaches wherein the aqueous solution includes an acidic buffer/buffer having a pH lower than the pKa for the cationic lipid component (e.g. citrate buffer pH 3.8) and wherein the mixing the organic lipid solution with the aqueous solution produces a plurality of lipid vesicles at a pH range of about 3.5 to about 6 and/or 3.5 to about 8 (See Col. 4, ln. 29-37; Col. 10, ln. 10-25; Col. 14, ln. 11-20; Col. 18, ln. 23-67; examples 1-2, 4; Figure 1; claims). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Semple merely does not teach wherein the aqueous solution and the organic lipid solution are introduced into a mixing chamber as opposing flows at an angle of about 180° or at an angle between 90° and 180° relative to one another and at different flow rates relative to each other. Semple does teach that the mixing/method of combining the mixtures is not limited and depends upon the scale of formulation being introduced (see Col. 18, ln. 61-67). However, this deficiency in Semple is addressed by Knopov and Hirota.
	Knopov teaches the preparation of empty liposomes that liposome size can be varied by varying one of five factors: (a) lipid composition (e.g. phospholipid/cholesterol ratio), (b) lipid concentration, (c) organic solvent (e.g. ethanol), (d) temperature during hydration and (e) mixing turbulence (emphasis added) (pg. 14, ln. 30 through pg. 15, ln. 7). Knopov also teaches using reservoirs with connectors between them for forming liposomes (See abstract). 
	Hirota also teaches mixing an aqueous nucleic acid solution with a lipid/liposome solution at the junction of a T-connector (e.g. 180°) and wherein one syringe is used for each solution (e.g. a first reservoir and a second reservoir) and they are added by hand, and as such can be added add different flow rates relative to one another and these two flows impinging on one another allows for a turbulent flow which improves mixing efficiency, and because the shear rate and flow velocity (Re) can be readily changed the mixing efficiency can be optimized (See figure 1; pp. 286, right col. first full paragraph-pg. 287, right col.).
	 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used the two syringes and T-connector to introduce the organic lipid solution of Semple to the aqueous solution comprising the nucleic acid, specifically RNA, more 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s arguments with respect to the previous 103 rejection wherein Hirota was the primary reference were persuasive with respect to Hirota forming lipoplexes and not liposomes/lipid vesicles which encapsulate the nucleic acid. A further search of the literature found Semple which has prompted the new grounds of rejection in this non-final office action. Hirota is only used in this rejection to teach the impinging flows at 180° improves mixing efficiency of the two solutions and as this is still relevant to the instant claims it is now only being used for this teaching especially since Semple teaches that how the mixing occurs to form the 
	Applicant’s submission of terminal disclaimers over US Patent Nos. 7901708, 9492386, 9005654, 9504651 and copending applications 17/330209, 17203220 and their approval on 11/9/21, has overcome all previous double patenting rejections and these rejections have been withdrawn.

Conclusion
	Claims 1-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ERIN E HIRT/Primary Examiner, Art Unit 1616